DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 05/11/2021 is acknowledged.
Claims 22-24 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/11/2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the aperture" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the radial slot" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 5 and 15 – 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nyuli (US 10016275 B2).
Regarding claim 1, Nyuli a loading device (loading system) for collapsing a collapsible stent (prosthesis) in preparation for delivery and implantation into a body (abstract), the loading device comprising: 
a proximal decreasing diameter section (stage 1405 and 1407) defining a lumen (see annotated Fig. 16) with an inner diameter smoothly transitioning and ranging from a maximum at a proximal end (see annotated Fig. 16) to a minimum at a distal end (see annotated Fig. 16) of the decreasing diameter section (stage 1405 and 1407) (column 19, lines 10 - 40); and 
a constant diameter section (see annotated Fig. 24) connected (connected via tabs 1415 – Fig. 22) to, or integrated, with the proximal decreasing diameter 
a sheath (anchoring hub 1433) comprising a lumen (one of the slots / pockets 1434) therethrough and operatively connected to, and extending within the lumen of, constant diameter section (see annotated Fig. 24), the sheath (anchoring hub 1433) comprising an outer diameter that is the same as, or smaller than (outer diameter is smaller), the minimum inner diameter of the proximal decreasing section (see annotated Fig. 16).
Annotated Figure 16 of Nyuli

    PNG
    media_image1.png
    454
    920
    media_image1.png
    Greyscale

Annotated Figure 24 of Nyuli

    PNG
    media_image2.png
    868
    864
    media_image2.png
    Greyscale

Regarding claim 2
Regarding claim 3, Nyuli discloses wherein the sheath (anchoring hub 1433) is removably connected (removably connected via actuators 1404) with the constant diameter section (see annotated Fig. 24).
Regarding claim 4, Nyuli discloses wherein the sheath (anchoring hub 1433) extends all the way through the lumen (see annotated Fig. 24) defined by the constant diameter section (see annotated Fig. 24).
Regarding claim 5, Nyuli discloses wherein the sheath (anchoring hub 1433) extends part of the way through the lumen (see annotated Fig. 24) defined by the constant diameter section (see annotated Fig. 24) (Examiner’s note: the anchoring hub 1433 extends at least within a part of the lumen).
Regarding claim 15, Nyuli discloses wherein the stent (cardiac valve 1000) comprises a prosthetic heart valve frame (frame of valve 1000) (Fig. 10).
Regarding claim 16, Nyuli discloses wherein the stent (cardiac valve 1000) comprises a prosthetic mitral valve frame (Examiner’s note: looking at Fig. 12E, the valve is placed within the mitral valve, and is thus comprises a mitral valve frame).
Regarding claim 17, Nyuli discloses wherein the stent comprising the prosthetic heart valve frame (cardiac valve 1000) is delivered transapicatly to a location within a patient's heart (column 15, lines 45 - 60).
Regarding claim 18
Regarding claim 19, Nyuli discloses wherein the stent (cardiac valve 1000) comprises curved or spiral struts that, when collapsed into the loading device, fit together into a predictable and repeatable shape (Examiner’s note: looking at Fig. 10, the cardiac valve contains curved struts, and is collapsible, as seen in Fig. 11; the expansion and collapse of the valve is repeatable as it is made from a shape memory material – column 22, lines 33 - 55).
Claims 1 – 3, 5 – 6, and 20 – 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khan (US 5928258).
Regarding claim 1, Khan discloses a loading device (loading system) for collapsing a collapsible stent (stent) in preparation for delivery and implantation into a body (abstract), the loading device comprising: 
a proximal decreasing diameter section (tapered interior 82, see annotated Fig. 5) defining a lumen (see annotated Fig. 5) with an inner diameter smoothly transitioning and ranging from a maximum at a proximal end (see annotated Fig. 5) to a minimum at a distal end (see annotated Fig. 5) of the decreasing diameter section (tapered interior 82) (column 3, lines 38 - 67); and 
a constant diameter section (see annotated Fig. 5) connected (integrally formed) to, or integrated, with the proximal decreasing diameter section (tapered interior 82) at the distal end of the decreasing diameter section and defining a lumen (see annotated Fig. 5) with an inner diameter that is substantially constant (Fig. 5) and substantially equal to the minimum diameter of the proximal decreasing diameter section (tapered interior 82) (Fig. 5) (Examiner’s note: looking at the annotated Fig. 5, it can be seen that the minimum diameter is the 
a sheath (cartridge 50) comprising a lumen (Examiner’s note: the rod 16 is pulled through cartridge 50, thus cartridge 50 has a lumen) therethrough and operatively connected to, and extending within the lumen of, constant diameter section (Examiner’s note: looking at Fig. 11, it can be understood that the cartridge 50 is extending within the constant diameter section up to where the radial key 54 meets end of the keyway 84) (column 3, lines 38 - 67), the sheath (cartridge 50) comprising an outer diameter that is the same as, or smaller than (outer diameter is smaller), the minimum inner diameter of the proximal decreasing section (Fig. 11).
Annotated Figure 5 of Khan

    PNG
    media_image3.png
    320
    506
    media_image3.png
    Greyscale

Regarding claim 2, Khan discloses wherein the sheath (cartridge 50) is adapted to be translated within the constant diameter section (see annotated Fig. 5) (Examiner’s 
Regarding claim 3, Khan discloses wherein the sheath (cartridge 50) is removably connected (column 4, lines 15 - 45 and Fig. 11) with the constant diameter section (see annotated Fig. 5).
Regarding claim 5, Khan discloses wherein the sheath (cartridge 50) extends part of the way through the lumen (see annotated Fig. 5) defined by the constant diameter section (see annotated Fig. 5) (Examiner’s note: the cartridge 50 extends at least within a part of the lumen).
Regarding claim 6, Khan discloses further comprising fluid (air, which acts a fluid) disposed within the lumen of the proximal decreasing diameter section (tapered interior), the lumen of the constant diameter section and/or the lumen of the sheath (Examiner’s note: it would be inherent for the space within the interior to be filled with air, as there is no vacuum present).
Regarding claim 20, Khan discloses wherein the sheath (cartridge 50) comprises a delivery sheath (delivery sheath 22) adapted to allow translation of the stent in a collapsed configuration to an anatomical site (column 5).
Regarding claim 21, Khan discloses wherein sheath (cartridge 50) comprises a transitional sheath (cartridge 50), wherein a distal end of the sheath is operatively connected with a delivery sheath (delivery sheath 22) (column 5).
Annotated Figure 5 of Khan

    PNG
    media_image3.png
    320
    506
    media_image3.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 5928258) as applied to claim 1 above, and further in view of Khan (US 5928258).
Regarding claim 7, Khan discloses the device of claim 1 above.
However, Khan is silent wherein the sheath comprises an aperture and the constant diameter portion comprises a male member.
As to the above, Khan does discloses the claimed invention (a male member – radial key 54; and an aperture – keyway 84) except for the which structure comprises the aperture and which structure comprises the male member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to 
It should be noted that the modified device is such that the radial key 54 is on the collar 80, and the keyway 84 is on the cartridge 50.
Regarding claim 8, Khan discloses wherein the sheath (cartridge 50) and constant diameter section (see annotated Fig. 5) are prevented from rotation or longitudinal translation relative to each other when the male member (radial key 54) is removably connected with the aperture (keyway 84) (Examiner’s note: when the radial key 54 is within the keyway 84 it would be inherent that rotation and linear movement would be prevented as the cartridge 50 is locked in place).
Regarding claim 9, Khan disclose wherein the aperture (keyway 84) comprises a radial slot (Examiner’s note: keyway 84 partially extends radially around the collar 80 –Fig. 5).
Regarding claim 10, Khan disclose wherein the radial slot (keyway 84) is dimensioned to allow the male member (radial key 54) to slide along the slot and whereby the sheath (cartridge 50) and constant diameter section (see annotated Fig. 5) are prevented from longitudinal translation relative to each other (Examiner’s note: when the radial key 54 is within the keyway 84 it would be inherent that rotation and linear movement would be prevented as the cartridge 50 is locked in place).
Annotated Figure 5 of Khan

    PNG
    media_image3.png
    320
    506
    media_image3.png
    Greyscale


Claims 11 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Khan (US 5928258) as applied to claim 1 above, and further in view of Purdy (US 20080288042 A1).
Regarding claim 11, Khan teaches the device of claim 1 above.
However, Khan is silent regarding wherein the sheath comprises a planar sheet that is adaptable to define a tubular form.
As to the above, Purdy teaches, in the same field of endeavor, a stent delivery system, comprising a tubular sheath (sheath 215) comprising a planar sheet that is adaptable to define a tubular form (Examiner’s note: the sheath 215 is formed from a single sheet of material and is bonded together to form a tubular form – paragraph [0047]).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the sheath of Khan such that it is 
Regarding claim 12, the combination of Khan and Purdy teaches the device of claim 11 above.
However, the combination of Khan and Purdy is silent wherein the sheath comprises an aperture and the constant diameter portion comprises a male member.
As to the above, Khan does discloses the claimed invention (a male member – radial key 54; and an aperture – keyway 84) except for which structure comprises the aperture and which structure comprises the male member.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to switch the radial key 54 to the collar 80, and switch the keyway 84 onto the cartridge 50, since it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.
It should be noted that the modified device is such that the radial key 54 is on the collar 80, and the keyway 84 is on the cartridge 50.
Annotated Figure 5 of Khan

    PNG
    media_image3.png
    320
    506
    media_image3.png
    Greyscale


Regarding claim 13, the combination of Khan and Purdy teaches the device above, and Khan further discloses wherein relative rotation between the sheath (cartridge 50) and the constant diameter section (see annotated Fig. 5) is prevented by the engagement of the male member (radial key 54) with the longitudinal slot (keyway 84) (Examiner’s note: when the radial key 54 is within the keyway 84 it would be inherent that rotation and linear movement would be prevented as the cartridge 50 is locked in place).
Regarding claim 14, the combination of Khan and Purdy teaches the device above, and Khan further discloses wherein the radial slot (keyway 84) is dimensioned to allow the male member (radial key 54) to slide along the slot and whereby the sheath (cartridge 50) and constant diameter section (see annotated Fig. 5) are prevented from longitudinal translation relative to each other (Examiner’s note: when the radial key 54 is .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Derus (US 20030225445 A1) teaches a proximal decreasing diameter section, the constant diameter section, and the sheath.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748.  The examiner can normally be reached on Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/Andrew P. Restaino/Examiner, Art Unit 3771                                                                                                                                                                                                        
/GEORGE J ULSH/Primary Examiner, Art Unit 3771